SAWAYA, J.
Petitioners seek certiorari review of a circuit court order requiring Petitioner, Amparo R. De Larocha, to submit to a compulsory medical examination in the presence of a videographer hired by and acting on behalf of counsel for Respondents. Pursuant to this court’s recent decision in Prince v. Mallari, 36 So.3d 128 (Fla. 5th DCA 2010), we conclude that the circuit court departed from the essential requirements of the law and that Petitioners will suffer irreparable harm. We note, parenthetically, that Respondents confess error based on Prince. Accordingly, we grant the petition and quash the order under review.
PETITION GRANTED; ORDER QUASHED.
MONACO, C.J. and TORPY, J., concur.